Mr. Justice Bristow delivered the opinion of the court: Plaintiff in error was charged by the State’s Attorney with the crime of burglary in nine separate informations filed in the circuit court of Livingston County. He waived the appointment of counsel, waived his right to be prosecuted by indictment, entered pleas of guilty to all of the informations, and was sentenced to the penitentiary for concurrent terms of not less than three nor more than fifteen years. On this writ of error, the sole error assigned is that the informations were void because there were no endorsements on the informations showing that the trial judge had examined them and found probable cause for filing them. There is no merit to this contention. While certain informations filed in county, city, village, or town courts must, under certain circumstances, bear such endorsement (Ill. Rev. Stat. 1955, chap. 37, pars. 289, 345a,) the statute and rule authorizing prosecutions in the circuit court upon information contains no such requirement. Ill. Rev. Stat. 1955, chap. 38, par. 702; chap, no, par. 101.26. The informations were valid and the judgments of conviction are affirmed. Judgments affirmed.